Case 2:20-cv-07632-DSF Document 51 Filed 03/23/21 Page 1 of 5 Page ID #:5408
                                                                          JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




                                        CV 20-7632 DSF

   In re VERITY HEALTH SYSTEM
   OF CALIFORNIA, INC., et al.,         OPINION
                 Debtors.




     Appellant Strategic Global Management, Inc. (SGM) appeals the
  Bankruptcy Court’s approval of the Chapter 11 liquidation plan (Plan)
  for the various debtor entities related to Verity Health System of
  California, Inc.

     SGM had entered into a post-petition contract to purchase several
  Verity owned hospitals, but the transaction fell through. This failure to
  close the transaction prompted an adversarial action between the
  parties where, in addition to claims by the Debtors against SGM, SGM
  seeks to recover its $30 million deposit, plus interest and fees that it
  estimates at an additional $15 million. The adversarial action is
  currently pending before this Court.

     SGM claims that the Bankruptcy Court erred in approving the Plan
  because (1) the Plan violates 11 U.S.C. § 1129(a)(9) by failing to pay all
  administrative claims before paying lower priority claims, (2) the
  Bankruptcy Court had no authority to estimate SGM’s administrative
  claim, (3) the Plan limits funding for any future allowed administrative
  claims while nonetheless paying lower priority claims, (4) the Plan
  purports to release claims against non-debtor third parties, and (5)
  even if it had the power to estimate the administrative claim, the



CC: BANKRUPTCY COURT
Case 2:20-cv-07632-DSF Document 51 Filed 03/23/21 Page 2 of 5 Page ID #:5409




  Bankruptcy Court did not provide adequate process when it estimated
  SGM’s claim. 1

     The Bankruptcy Code requires that “with respect to a claim of a
  kind specified in section 507(a)(2) . . . [i.e., an administrative claim], on
  the effective date of the plan, the holder of such claim will receive on
  account of such claim cash equal to the allowed amount of such claim.”
  11 U.S.C. § 1129(a)(9)(A). The Plan does not violate § 1129(a)(9)
  because SGM admits it does not have an allowed administrative claim
  nor does it argue it should have had an allowed claim as of the effective
  date of the Plan. SGM’s persistent arguments to the contrary ignore
  the plain language of § 1129(a)(9).

     The Bankruptcy Court did not err by estimating SGM’s
  administrative claim for the purposes of plan confirmation. First, and
  most importantly, the Bankruptcy Court did not estimate SGM’s claims
  for the purpose of claim allowance. It estimated the claim for the
  purpose of determining plan feasibility under § 1129(a)(11). In fact,
  Ninth Circuit precedent suggests that the Bankruptcy Court was
  required to estimate the not-yet-allowed claim as part of the §
  1129(a)(11) determination. See Matter of Pizza of Hawaii, Inc., 761
  F.2d 1374, 1382 (9th Cir. 1985) (“We agree with the district court that
  the bankruptcy court’s finding of feasibility was clearly erroneous
  because the plan failed to provide for the possibility that Shakey’s
  would recover a large judgment in the civil case.”). 2

     Without the ability to estimate administrative claims for the
  purposes of plan confirmation, bankruptcy courts facing large asserted,
  but not yet allowed, administrative claims would have two basic choices

  1 These are the issues the Court has drawn from SGM’s opening brief as SGM
  failed to provide a statement of issues or a standard of review.
  2While the claim in Pizza of Hawaii was not an administrative claim, the
  reason the claim in that case needed to be estimated is the same reason that
  the administrative claim in this case needed to be estimated – to determine
  whether there would be sufficient funds to pay the various claimants in
  accordance with the plan.



                                        2
Case 2:20-cv-07632-DSF Document 51 Filed 03/23/21 Page 3 of 5 Page ID #:5410




  at the time of plan confirmation. They can either put off plan
  confirmation for months or years until the right to the administrative
  claim is determined or they can set aside cash for the entire amount of
  the asserted administrative claim – an amount that may or may not
  have any rational relationship to the amount likely to be ultimately
  allowed. In the context of a contested administrative claim that will
  only be determined after months- or years-long litigation, the rational
  approach to plan confirmation is for a bankruptcy court to estimate the
  amount that will ultimately be allowed. Otherwise, a purported
  administrative claimant could hold the entire bankruptcy proceeding
  hostage by asserting an enormous claim that would prevent any
  plausible plan from being confirmed. The Bankruptcy Court did not err
  in estimating SGM’s claims for the purpose of determining the Plan’s
  feasibility.

     Nor did the Bankruptcy Court’s estimation of SGM’s claim violate
  due process. SGM was on notice that the Bankruptcy Court intended
  to estimate the claim and made legal objections to estimation similar to
  those addressed above. See Appellant’s Appx. (AA) 1386-91 (tentative
  decision confirming plan); 963-65 (SGM objections to Plan); 1342 (SGM
  surreply).

      SGM argues that it was not given adequate notice that the
  Bankruptcy Court intended to “borrow[] the § 502(c) procedure.” But
  the Bankruptcy Court never purported to be applying § 502(c) to SGM’s
  potential administrative claim. Section 502(c) empowers a bankruptcy
  court to estimate claims for the purpose of allowance. The Bankruptcy
  Court was clear that its estimate was for the purposes of determining
  plan feasibility only and not for the purposes of fixing the allowed
  amount of SGM’s claim. AA 1392 (“To be clear, the Court’s estimation
  of the SGM Admin Claim is made only for the purposes of determining
  plan feasibility under § 1129(a)(9). The estimate does not prevent the
  SGM Admin Claim from being allowed at a higher amount in the
  future.”).

     SGM also argues that the Bankruptcy Court had no jurisdiction to
  estimate its claim because this Court is presiding over the adversary


                                     3
Case 2:20-cv-07632-DSF Document 51 Filed 03/23/21 Page 4 of 5 Page ID #:5411




  action that will ultimately determine the amount the estate owes SGM.
  This argument fails because the Bankruptcy Court’s estimation was for
  the limited purpose of determining plan feasibility and will have no
  preclusive effect in the adversarial action. Even if it is correct that the
  amount set aside in the Plan to satisfy SGM’s claim may practically
  limit the amount of SGM’s recovery if the Administrative Claims
  Reserve is depleted, this is the reality for any creditor who has a
  contingent claim that will not be fixed and allowed prior to the effective
  date of the bankruptcy plan. In order for the bankruptcy process to
  function in a reasonably timely manner, the Bankruptcy Code gives a
  bankruptcy court discretion to determine whether a plan sets aside a
  sufficient amount to satisfy whatever contingent claims may exist.
  Inherent in this is that a bankruptcy court may mistakenly allow the
  plan proponents to set aside too little. Of course, the plan proponents
  could also set aside too much. In the present case, the Bankruptcy
  Court decided SGM’s claims in the adversarial action were very
  unlikely to succeed and estimated SGM’s claims at $0. 3 Yet the Plan
  sets aside $30 million for a possible payment to SGM – far in excess of
  what the Bankruptcy Court thought was needed. 4

      The Court will not address the propriety of the breadth of the
  releases in the Plan because SGM lacks standing to raise an objection
  to the releases.

     To appeal an order of a bankruptcy court, the appellant must be a
  “person aggrieved” by the order – that is, a party who is “directly and


  3On appeal, SGM has not directly argued that the Bankruptcy Court
  substantively erred in making its $0 estimate.
  4 SGM’s argument against the limited amount set aside for total
  administrative claims under the Plan fails given that it was proper for the
  Bankruptcy Court to estimate administrative claims, including SGM’s claim.
  The point of estimating the claims for the purposes of plan confirmation was
  to be able to set aside an amount reasonably likely to satisfy any
  administrative claims that would be allowed in the future and to permit the
  Plan to proceed before all potential administrative claims were adjudicated.



                                       4
Case 2:20-cv-07632-DSF Document 51 Filed 03/23/21 Page 5 of 5 Page ID #:5412




  adversely affected pecuniarily” by the order. In re Fondiller, 707 F.2d
  441, 442-43 (9th Cir. 1983).

     SGM has not identified any claims it has against third parties that
  might be barred by the releases, either below or on appeal. SGM
  argues that because it is adversely affected by parts of the plan
  confirmation order, it can appeal any portion of the confirmation order
  even if it is not affected by that particular provision of the Plan. But, in
  addition to being affected by the order appealed from, an appellant
  must assert its own interests, not other parties’ interests. Under this
  principle, in the bankruptcy context, the nature of the multitude of
  parties and provisions in a bankruptcy plan requires an appellant to be
  aggrieved by the particular provision of the plan it is appealing. See In
  re Umpqua Shopping Center, Inc., 111 B.R. 303, 305-306 (9th Cir. BAP
  1990).

     The order of the Bankruptcy Court is AFFIRMED.



   Date: March 23, 2021                    ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       5
